Citation Nr: 9922622	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran's military service, as most recently verified by 
the service department, extended from August 1963 to November 
1967 and from March 1969 to February 1973.  He died in June 
1994.  The appellant is his widow. 

The appeal arises from the November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant appealed, and statements made by the appellant 
or by her representative in the course of appeal may 
reasonably be construed as raising the issue of entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  In a July 1995 Statement of the Case, the RO, in 
effect, also denied entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318. 

In April 1998 both of the above issues were remanded to the 
RO for further development.  The requested development was 
completed, and the case was returned to the Board for further 
consideration.  

In view of the Board decision herein on the issue of 
entitlement to service connection for the cause of the 
veteran's death, the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (b) (West 1991) is considered moot.  

A claim of entitlement to dependents' educational assistance 
pursuant to 38 U.S.C. Chapter 35, while reviewed by the RO in 
a January 1999 Supplemental Statement of the Case, was not 
raised by the appellant or her representative prior to the 
date of that Supplemental Statement of the Case.  
Accordingly, that claim is not properly developed for appeal 
and is hence not before the Board.  38 U.S.C.A. § 7105(c) 
(West 1991); see Harris v. Derwinski, 1 Vet.App. 180 (1991).  
Therefore, the issue is now referred to the RO for 
appropriate action in view of the Board's decision on the 
issue of entitlement to service connection for the cause of 
death.  
 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1994, due to chronic 
alcoholism with associated gastrointestinal bleeding and 
cardiac arrest.  

2.  Service connection was in effect during the veteran's 
lifetime for PTSD, rated 100 percent disabling at the time of 
death; chronic bilateral conjunctivitis, rated 10 percent 
disabling at the time of death; and a scar of the left leg 
and laparotomy scars, both rated noncompensably disabling at 
the time of death.

3.  The veteran's service-connected psychiatric disorder 
caused chronic alcoholism, and, as such, was a cause of 
death.  


CONCLUSION OF LAW

A service-connected disability was a cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp 1998); 
38 C.F.R. §§ 3.310(a), 3.312 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for the cause of death is 
well grounded and the duty to assist the appellant in the 
development of the claim has been met pursuant to the April 
1998 Board remand.  38 U.S.C.A. § 5107(a) (1991).  

The terminal hospital clinical records support the death 
certificate in showing that the underlying cause of death was 
chronic alcoholism.  

The veteran's service-connected psychiatric disorder has been 
variously diagnosed during and subsequent to service.  As 
regards the question of whether the psychiatric disorder 
caused alcoholism, the following clinical references are 
considered pertinent:  a service Medical Board report dated 
in late 1972 diagnosing a depressive neurosis and noting that 
whenever the veteran got close to his depression he exhibited 
various symptoms including drinking; a report of VA 
hospitalization from April 1981 to June 1981 reflecting a 
primary psychiatric diagnosis of agoraphobia with somatoform 
disorder and noting, among other things, that the veteran was 
dealing with the anxiety and apparent major phobias which may 
have contributed significantly to his alcohol use; a report 
of VA hospitalization from March 1990 to April 1990 
containing diagnoses of alcoholic liver disease and PTSD with 
the veteran admitting that he decided to use alcohol to kill 
himself.  

In an opinion dated June 9, 1999, the General Counsel of the 
Department of Veterans' Affairs (GC) held, among other 
things, that dependency and indemnity compensation (DIC) is a 
benefit distinct from disability compensation for purposes of 
the amendments made by Section  8052 of the Omnibus Budget 
Reconciliation Act of 1990 (as that Act pertains to a 
prohibition on disability compensation benefits for 
substance-abuse disabilities proximately due to service-
connected disabilities) and is not affected by the Act's 
prohibition on payment of disability compensation for 
substance-abuse disability.  VAOPGCPREC 7-99 (June 9, 1999).

In that opinion, the GC further held that the VA may award 
DIC benefits to a veteran's survivors based on the veteran's 
death from a substance-abuse disability secondary to a 
service-connected disability under 38 U.S.C.A. § 1310 (West 
1991) and 38 C.F.R. § 3.310(a) (1998).  Id.

Based on the above-noted clinical references in the medical 
record and the above-noted GC opinion, the Board has 
concluded that the service-connected psychiatric disorder 
caused chronic alcoholism which in turn caused the veteran's 
death.  The Board therefore concludes that a proper basis 
exists for granting the benefit sought on appeal.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

